PER CURIAM
Husband appeals from the judgment in this case dissolving a marriage that, including pre-marital cohabitation, lasted 17 years. He argues that the trial court erred in failing to award him any spousal support. Husband is presently unemployable as the result of a number of medical conditions. Although wife is employed full-time, her salary simply covers living expenses for herself and the parties’ children and a small contribution to a retirement account. The parties have few other assets.
Both parties, thus, have limited financial resources. However, on de novo review, we conclude that husband is entitled to some spousal support because of the length of the marriage and his current absolute unemployability. Given wife’s current circumstances and the assets of the parties, we set that support at $100 per month.
Remanded with instructions to modify judgment to provide for spousal support of $100 per month to husband, beginning with entry of appellate judgment; otherwise affirmed.